DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eichelberger et al (US 2008/0315377).
Regarding claim 19, Eichelberger (Figs. 4M and 11) discloses a patch configured to electrically interconnect a first surface die with a second surface die and to interconnect at least one of the first surface die or the second surface die with an interposer or other device, the patch comprising: a dielectric 450; first terminals 486 exposed on a first side of the dielectric; second terminals 420 disposed in the dielectric and exposed on a second side of the dielectric, the second terminals 420 configured to couple with the interposer 1110 (shown in Fig. 11), the second side opposite the first side; a first embedded die “CHIP 1” embedded in the dielectric and coupled to a first plurality of the first terminals; and a second embedded die “CHIP 2” embedded in the dielectric and coupled to a second plurality of the first terminals; and wherein a 
Regarding claims 20-24, Eichelberger (Figs. 4M and 11) further discloses: traverse routing traces 493 configured to electrically couple at least one of the first terminals with a terminal of at least one of the first embedded die or the second embedded die; the first embedded die “CHIP 1” is a bridge die or active die ([0033]); and the second embedded die “CHIP 2” is a bridge die or active die ([0033]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichelberger et al (US 2008/0315377) in view of Hsu (US 2010/0032827).
Eichelberger does not disclose at least one of the first embedded die or the second embedded die includes one or more through silicon vias.
However, Hsu (Fig. 2G) teaches a patch comprising a die including one or more through silicon vias 213 ([0030]).  Accordingly, it would have been obvious to modify the device of Eichelberger by forming at least one of the first embedded die or the second embedded die including one or more through silicon vias in order to provide the interconnections between the die terminals and the internal circuits of the die, as taught by Hsu ([0030]).
Claims 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nalla et al (US 2011/0316140) in view of Hsu et al (US 2014/0299999).
Regarding claim 19, Nalla (Figs. 2A-2B) discloses a patch configured to electrically interconnect a first surface die with a second surface die and to interconnect at least one of the first surface die or the second surface die with an interposer or other device, the patch comprising: a dielectric 239; first terminals 242 exposed on a first side of the dielectric; second terminals 231 disposed in the dielectric and exposed on a second side of the dielectric, the second terminals 231 configured to couple with the interposer 230 (exclude 239), the second side opposite the first side; a first embedded die 220 embedded in the dielectric and coupled to a first plurality of the first terminals 242; and a second embedded die 260 embedded in the dielectric and coupled to a second plurality of the first terminals 242.
Nalla does not disclose a thickness of the first embedded die is different than a thickness of the second embedded die.
However, Hsu (Fig. 2e) teaches a patch comprising a thickness of the first embedded die 102a being different than a thickness of the second embedded die 102b.  Accordingly, it would have been obvious to modify the device of Nalla by forming the thickness of the first embedded die being different than the thickness of the second embedded die because as is well known, the thicknesses of the dies can be varied depending upon the electrical functions (i.e., memory, processor, logics, etc.) which are desired for the dies, as taught by Hsu ([0021]).
Regarding claims 20-25, Nalla (Figs. 2A-2B) further discloses: traverse routing traces 241 configured to electrically couple at least one of the first terminals 242 with a .
Claims 1-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichelberger et al (US 2008/0315377) in view of Chung et al (US 2016/0260695).
Regarding claim 1, Eichelberger (Figs. 4D-4O) discloses a method of making a multi-die patch, the method comprising: forming a first carrier structure (402, 408); placing a first die “CHIP 1” on the first carrier structure; placing a second die “CHIP 2” on the first carrier structure; embedding the first die and the second die in a dielectric 450 (Fig. 4G) disposed on the first carrier structure; attaching a second carrier structure 481 (Fig. 4K) to the dielectric on a surface of the dielectric opposite the first carrier; removing the first carrier structure (402, 408) (Fig. 4L); forming routing traces 493 (Fig. 4M), the routing traces configured to electrically couple the first and second die with one or more surface die; forming first terminals 486 connected with a first plurality of routing traces 493 of the routing traces, the first terminals 486 exposed at a first side of the dielectric; and forming second terminals 477/912 (912 labeled in Fig. 9A) connected with a second plurality of routing traces of the routing traces, the second terminals 477/912 exposed at a second side of the dielectric, the second side opposite the first side.

However, Chung (Figs. 1-3) teaches a method of making a multi-die patch comprising: forming a first patterned conductive layer defining multiple contact pads 112 ([0037]) on a first carrier structure 102; placing a first die 130 on a first plurality of contact pads of the multiple contact pads; and placing a second die 130 on a second plurality of contact pads of the multiple contact pads.  Accordingly, it would have been obvious to modify the method of Eichelberger by forming a first patterned conductive layer defining multiple contact pads on the first carrier structure and placing the first and second dies on the contact pads because the forming of such first patterned conductive layer would provide the contact pads for the dies bonding or seed layers for growing of vertical conductive contacts, as taught by Chung ([0037]).
Regarding claims 2-5, 8-10, 12-13, 16-17 and 18, Eichelberger (Figs. 4D-4O) further discloses: a thickness of the first die “CHIP 1” is different than the thickness of the second die “CHIP 2”; the forming second terminals 912 includes removing the second carrier structure 481 (see Figs. 8B and 9B); removing the second carrier structure 481 includes laser ablating an adhesive layer of the second carrier structure (i.e., UV light, [0065]); removing the second carrier structure 481 includes coupling a stiffener 840 ([0108]) to the first side before removing the second carrier structure (Fig. 9B); forming a plurality of vertical contacts 420/426 extending from a third plurality of contact pads of the multiple contact pads to the second side; the embedding the first die and the second die in a dielectric includes embedding the vertical contacts 420/426 in 
Regarding claim 6, Chung (Figs. 1-2) further teaches the forming a patterned conductive layer includes: depositing a copper layer on a first carrier; and etching the multiple contact pads in the first copper layer ([0037]).
Regarding claim 7, Chung (Figs. 1-2) teaches a first portion of the dielectric 114 planarized with the patterned conductive layer, but does not specifically teach laminating a first portion of the dielectric 114 to the patterned conductive layer and polishing the first portion of the dielectric.
However, it would have been obvious to use a method of laminating a first portion of the dielectric 114 to the patterned conductive layer and polishing the first portion of the dielectric because such method is well known for planarizing the surface of the dielectric with the surface of the patterned conductive layer.

However, it would have been obvious to use sputtering as a process for depositing the protective layer 485 of Eichelberger because sputtering is a well-known process which produces the high quality film with excellent precision. 
Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of records fail to disclose the forming first terminals includes replacing at least a portion of the first patterned conductive layer with a second patterned conductive layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHAT X CAO/           Primary Examiner, Art Unit 2817